Cook, J.,
concurring in part. I agree with the syllabus paragraphs and with most of the majority’s reasoning. I respectfully disagree, however, with two points the majority suggests and with the majority’s characterization of the disposition of this case.
First, the majority states that “in considering whether a particular order affected a substantial right in a special proceeding, the reviewing court’s analysis first focuses on the special proceeding portion of the inquiry. Only if it is first determined that an order was entered in a special proceeding is it necessary to go on to consider whether the order affected a substantial right.” To constitute a final appealable order under R.C. 2505.02(B)(2), the order at issue must be “[a]n order that affects a substantial right” and must have been “made in a special proceeding.” Given that there is no statutory basis for the sequential inquiry set forth in dicta in Polikoff v. Adam (1993), 67 Ohio St.3d 100, 108, 616 N.E.2d 213, 218, fn. 8, and again by the majority today, and given that the failure of either prong of the two-part inquiry would yield a resolution regarding appealability, I conclude that a reviewing court may address either the substantial right inquiry or the special proceeding inquiry first.
Second, in holding that this case involves an ordinary civil action for damages and not a special proceeding, the majority refers to the headings to R.C. Chapter 2125 contained in both Baldwin’s Ohio Revised Code Annotated and Page’s Ohio Revised Code Annotated. But R.C. 1.01 provides that “Title, Chapter, and section headings and marginal General Code section numbers do not constitute any part of the law as contained in the ‘Revised Code.’ ” One member of this court has explained the character of such headings as follows:
“[Hjeadings are publisher’s aids to the user of the code. [They are not] part of the code; [they are not] official. ‘In Ohio, the General Assembly does not assign official Revised Code headings, or taglines; they are written by the Publisher’s editorial staff.’ Baldwin’s Ohio Legislative Service (1994), User’s Guide, 4. Where new sections have been added to the Revised Code without official headings, descriptive headings have been supplied by the publisher’s editorial staff.’ Page’s Revised Code Annotated (1990), Preface, vi.” Cosgrove v. Williamsburg of Cincinnati Mgt. Co., Inc. (1994), 70 Ohio St.3d 281, 286, 638 N.E.2d 991, 995, fn. 1 (Resnick, J., concurring).
Therefore, I decline to join this cumulative point of analysis.
*198Finally, the procedural disposition of this case is redundant. The majority reverses the court of appeals’ determination of its jurisdiction, vacates its order as to the merits of the underlying appeal, and remands the cause to the trial court for further proceedings. This court has in the past most often merely vacated courts of appeals’ orders when no final appealable order exists. See, e.g., Walters v. The Enrichment Ctr. of Wishing Well, Inc. (1997), 78 Ohio St.3d 118, 676 N.E.2d 890; Hitchings v. Weese (1997), 77 Ohio St.3d 390, 674 N.E.2d 688; State v. Lambert (1994), 69 Ohio St.3d 356, 632 N.E.2d 511; State v. Crago (1990), 53 Ohio St.3d 243, 559 N.E.2d 1353. This is so because by vacating for want of jurisdiction the judgment of the court of appeals, we implicitly overturn that court’s determination regarding its jurisdiction. Therefore, I believe that the correct disposition of this case is simply to vacate the judgment of the court of appeals and to remand this cause to the trial court for further proceedings.
Accordingly, with the exception of the three foregoing points, I concur in the majority’s reasoning and consequent disposition of this cause.
Moyer, C.J., concurs in the foregoing opinion.
Blue, Wilson & Blue and Richard H.H. Troxell, for appellant.
Frost & Maddox Co., L.P.A, and Mark S. Maddox, for appellee.
Robert P. Rutter, urging reversal for amicus curiae, the Ohio Academy of Trial Lawyers.